Citation Nr: 0409384	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  95-34 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a retroactive induction date prior to December 
1, 1994 for Vocational Rehabilitation Training benefits under 
Chapter 15.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The veteran served on active duty from July 1971 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 decision of the 
Vocational and Rehabilitation Training Division of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which determined that the veteran was 
infeasible for a program of vocational rehabilitation 
training.  After the veteran's November 1994 disagreement, 
the RO determined in December 1994 that the veteran was 
entitled to vocational training from December 1, 1994, but 
denied retroactive induction or entitlement due to 
infeasibility.  The veteran refused vocational training and 
continued his disagreement with the assignment of December 1, 
1994 as his induction date.  In November 2002, the Board 
dismissed the appeal on the basis that the veteran did not 
submit a timely substantive appeal.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2003, while his case was pending at the Court, the 
appellant's representative and the VA's Office of General 
Counsel filed a Joint Motion for Remand (Joint Motion).  In 
September 2003, pursuant to the Joint Motion, the Court 
issued an Order vacating the Board's November 2002 decision 
and remanding the case for further development and 
adjudication.

As indicated in the "Appellee's Response to Appellant's 
Construed Writ Petition," dated in April 2002, the veteran 
raised the issue of entitlement to an "extension of my 
education benefits" in a February 1994 letter.  It appears 
that the veteran was responding to a December 7, 1992 RO 
letter which told him that the delimiting date for 
educational assistance was June 30, 1983.  However, in a June 
1, 1993 letter, the RO notified the veteran that its December 
7, 1992 letter was sent in error.  The RO explained that the 
Chapter 34 program under which he had previously received 
benefits was no longer in existence, and that the last date 
on which any veteran could have received benefits under that 
program was December 31, 1989.  Nevertheless, it appears that 
the veteran may be intending to present a claim for 
entitlement to education benefits.  In addition, in April 
2001, the veteran filed claims of entitlement to service 
connection for an ear condition, and a low back condition.  
Finally, in a letter, received in January 2003, the veteran 
expressed disagreement with the amount of his pension, as 
contained in a December 2002 award notice.  These issues have 
not been adjudicated by the agency of original jurisdiction, 
and are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO has established an effective date of December 1, 
1994 for the veteran's Chapter 15 benefits. 

2.  On October 13, 1994, the RO notified the veteran that his 
claim for vocational rehabilitation training was denied 
because it was not reasonably feasible.  

3.  Between October 13, 1994 and December 1, 1994, the 
veteran was in a period of extended evaluation to determine 
the reasonable feasibility of his vocational goal.


CONCLUSION OF LAW

The criteria for an effective date prior to December 1, 1994 
for Chapter 15 vocational rehabilitation benefits have not 
been met.  38 U.S.C.A. § 1524 (West 2002); 38 C.F.R. 
§§ 21.186, 21.188, 21.282(b)(2)(iii), (c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In July 1993, the veteran's filed a claim for nonservice-
connected pension.  In January 1994, the RO granted this 
claim; the RO assigned an effective date of August 1, 1993 
for these benefits.  In March 1994, the RO notified the 
veteran that due to his age (i.e., under age 45) it would 
have to evaluate him for vocational rehabilitation training.  
See 38 U.S.C.A. § 1524 (West 1991) (containing provisions for 
a temporary program of vocational training for certain new 
pension recipients); 38 C.F.R. § 20.6050 (2003).  The RO 
explained that his actual participation in a vocational 
rehabilitation program would be strictly voluntary.  Until 
October of 1994, the veteran underwent the vocational 
rehabilitation evaluation process, to include at least two 
sessions with vocational rehabilitation 
counselors/evaluators.  See RO's letters to the veteran, 
dated in July and September of 1994; vocational evaluation 
report from the Crawford & Company Healthcare Management, 
dated in September 1994.  However, in an October 1994 report, 
a VA counseling psychologist determined that vocational 
rehabilitation training was not reasonably feasible.  See VA 
counseling psychologist's report (hereinafter "CPR"), dated 
October 13, 1994.  The VA counseling psychologist was 
authorized to make this determination.  See 38 C.F.R. §§ 
21.50(d)(2); 21.53(g); 21.180(b), (c), (g) 21.6052(c), 
21.6100 (2003).  In a letter dated October 13, 1994, the 
veteran was notified that vocational rehabilitation training 
was denied, as it was not reasonably feasible.  See 38 C.F.R. 
§ 21.6040(a)(3)(2003).  The veteran was notified that its 
October 1994 decision would become final in 30 days unless he 
requested a informal meeting with his counselor, or an 
administrative review.  

On November 14, 1994, the RO received a letter from veteran, 
in which he requested a informal meeting with his counselor.  
In a letter, dated November 18, 1994, the RO notified the 
veteran that it had scheduled him for an appointment with a 
VA employment counselor.  On December 1, 1994, the veteran 
underwent another interview with the VA counseling 
psychologist.  See CPR, dated December 1, 1994.  That same 
day, the RO granted the veteran's claim for Chapter 15 
vocational rehabilitation training benefits, with an 
effective date of December 1, 1994.  See VA IWRP, dated 
December 1, 1994; see also "Authorization and Certification 
of Entrance Into Rehabilitation and Certification of Status" 
(VA Form 28-1905-ADP) (showing an enrollment period from 
December 1, 1994 to February 28, 1995).  Also on that same 
day, an IWRP was created.  See 38 C.F.R. §§ 21.57(c)(2); 
21.6040(a)(5), 21.6080, 21.6515 (2003).  

The veteran refused his rehabilitation plan on the basis that 
it did not include retroactive payment to August 1993.  The 
veteran also filed a VA Form 21-4138 dated December 1, 1994 
"to clarify my position on my current appeal for 
educational/Voc Rehab benefits" in which he stated that he 
wanted to be reimbursed for his expenses from August 1993.  
The June 1995 statement of the case indicates that this 
statement was interpreted as a notice of disagreement to the 
RO's December 1, 1994 decision.  See 38 C.F.R. §§ 21.59, 
21.6054(e) (2003).  

The June 1995 statement of the case indicates that the RO had 
denied the veteran's claim for retroactive induction prior to 
December 1, 1994 for vocational rehabilitation training under 
Chapter 15, in part, because an extended period of evaluation 
had been required prior to grant of benefits, and vocational 
training was not found to be reasonably feasible until 
December 1, 1994.  

In November 2001, the Board dismissed the appeal on the basis 
that a timely substantive appeal had not been received.  The 
Board determined that the veteran did not file a notice of 
disagreement within 60 days of the issuance of the June 1995 
statement of the case, or within the remainder of the one-
year period following the date of notification of the October 
1994 decision.  

The Joint Motion granted by the Court essentially states that 
the Board's decision failed to provide adequate reasons and 
bases for its determination because it did not "adequately 
explain[] why, in the pro-veteran environment of the VA 
claims process, it did not find that it had jurisdiction to 
decide the appeal of a veteran whose VA Form 9 appears from 
the record to have been lost or misplaced after it was filed 
with VA."  The Joint Motion further appears to instruct the 
Board to consider the principles of equitable tolling, citing 
Bailey v. West, 160 F.3d 1360 (1998).  

The Board notes that, if the action appealed were the 
December 1, 1994 decision not to provide the veteran with 
retroactive enrollment, then the veteran would have had to 
perfect his appeal no later than December 1, 1995.  This is 
the later of the date one year from the notice of the action 
appealed and the date 60 days from the issuance of the June 
25, 1995 statement of the case (SOC).  Notably, the veteran 
has never asserted that he did, in fact, file a timely 
substantive appeal.  Rather, he asserts that the Board has 
jurisdiction over the appeal in question because it 
acknowledged receipt of a VA Form 9 by letter dated March 5, 
1996.  

There is nothing in the veteran's claims folder -including 
the veteran's statements- to suggest that the veteran did, in 
fact, file a timely substantive appeal.  Nonetheless, the 
Board's computerized appeal tracking system indicates that 
the RO added an appeal on October 18, 1995 and closed an 
appeal on April 8, 1997.  These dates do not correspond to 
any documents in the veteran's claims folder.  

The Joint Motion suggests that the Board's March 5, 1996 
letter implies that a timely substantive appeal was filed by 
the veteran, and then lost by VA.  Because the March 1996 
letter was sent after the period during which a timely 
substantive appeal could be filed and does not specify when 
the phantom VA Form 9 in this case was received, it does not 
prove that a timely substantive appeal was, in fact, filed.  
Nonetheless, the RO's action to add the appeal on October 18, 
1995 might have been precipitated by the filing of a 
substantive appeal and, if so, that substantive appeal would 
have been timely filed.  

The Board has been instructed to address the principles of 
equitable tolling, that is, whether the appellant's reliance 
on the Board's March 5, 1996 letter might have caused him to 
miss the deadline for filing a timely appeal to the Board.  
The Board did not address this question in its previous 
decision because it is obvious that a letter in March 1996 - 
several months after the deadline for filing a timely 
substantive appeal from the December 1, 1994 action allegedly 
appeal - would not be a basis for equitable tolling.  The 
March 1996 letter was issued well after the period for filing 
a timely substantive appeal had passed, and any reliance that 
the veteran placed on this letter could not possibly have 
induced him to miss the deadline for filing a timely 
substantive appeal, as the deadline had already passed.

Unfortunately, the claims folder is in disarray, and contains 
letters sent in error on various topics, such as a December 
1992 letter concerning the Chapter 34 program.  Thus, it is 
impossible to infer much from the RO's actions manifested by 
either the letters in the claims folder or the entries in the 
Board computerized tracking system.  It is also strange that 
the veteran has never actually stated that he did, in fact, 
file a timely substantive appeal - if, indeed, he did do so.  
Nonetheless, in this case, even if the Board accepts 
jurisdiction of the appeal, the Board must still find that 
the claim must be denied for the reason discussed below.  

II.  Analysis

The rules and procedures in force for administration of the 
Chapter 31 program are generally applicable to the 
administration of the Chapter 15 program, except as otherwise 
specified.  See 38 C.F.R. § 21.6010(b) (2003); see also 
38 C.F.R. § 21.6052(a) (2003).  

Each veteran's case will be assigned to a specific case 
status from the point of initial contact until all 
appropriate steps in the rehabilitation process have been 
completed.  See 38 C.F.R. § 21.180, see also 38 C.F.R. 
§ 21.6180 (2003) (essentially applying the case status system 
under Chapter 31 to Chapter 15).  

An Individualized Written Rehabilitation Plan (IWRP) and/or 
Individualized Employment Assistance Plan (IEAP) will be 
developed for each program participant for services under 38 
U.S.C. 1524. These plans shall be developed in the same 
manner as for chapter 31 purposes.  See 38 C.F.R. § 21.6080.

A veteran with an IWRP (Individualized Written Rehabilitation 
Plan) will generally move sequentially from applicant status 
through evaluation and planning status, rehabilitation to the 
point of employability status, employment services status, 
and rehabilitated status.  See 38 C.F.R. § 21.180(e)(1).

VA shall provide an initial evaluation to each individual who 
applies for benefits if the individual's compensable service-
connected disability meets one of the conditions contained in 
§ 21.40(a).  See 38 C.F.R. § 21.50.

The purpose of an extended evaluation for a veteran with a 
serious employment handicap is to determine the current 
feasibility of the veteran achieving a vocational goal, when 
this decision reasonably cannot be made on the basis of 
information developed during the initial evaluation.  See 
38 C.F.R. § 21.57.

An extended evaluation may be authorized for the period 
necessary to determine whether the attainment of a vocational 
goal is currently reasonably feasible for the veteran; a 
counseling psychologist may approve an initial period of up 
to 12 months for an extended evaluation.  See 38 C.F.R. § 
21.74(a) and (c).

A veteran shall not be inducted into a vocational 
rehabilitation program retroactively if a period of extended 
evaluation is authorized to determine the reasonable 
feasibility of a vocational goal.  See 38 C.F.R. § 21.282 
(b)(2)(iii).

The Board finds that the claim for retroactive induction must 
be denied.  A review of the claims files shows that the 
veteran was in the vocational rehabilitation evaluation 
process up until October 13, 1994 (i.e., the date upon which 
the veteran was notified that vocational rehabilitation 
training was denied).  He was therefore in "applicant" or 
"evaluation and planning" status prior to October 13, 1994.  
See 38 C.F.R. §§ 21.182, 21.184.  In its October 13, 1994 
notice, the RO stated that it had determined that vocational 
rehabilitation training was not reasonably feasible.  See 
38 C.F.R. §§ 21.53, 21.6040(a)(3), 21.6054(e), 21.6058(b) 
(2003).  In November 1994, after the veteran contacted the 
RO, the VA counseling psychologist notified the veteran that 
he had scheduled him for an appointment on December 1, 1994.  
At this point, the veteran was in "extended evaluation" 
status.  See 38 C.F.R. § 21.57.  On December 1, 1994, the 
veteran underwent his interview with the VA counseling 
psychologist, an IWRP was created, and the RO granted the 
claim for Chapter 15 vocational rehabilitation training 
benefits.  

In summary, the veteran's claim was denied in October 1994.  
At that time, his  "initial evaluation" was completed, his 
"evaluation and planning" status was effectively 
terminated, and he had been notified that eligibility for 
Chapter 15 benefits was not established.  See 38 C.F.R. §§ 
21.50; 21.6052; 21.184(c)(1).  However, under 38 C.F.R. 
§ 21.57, when a decision reasonably cannot be made on the 
basis of information developed during the initial evaluation, 
an extended evaluation may be authorized.  In this case, the 
veteran informed the RO that he disagreed with its decision, 
and in November 1994, the VA counseling psychologist 
scheduled the veteran for an appointment (on December 1, 
1994).  The veteran's claim was granted immediately following 
his December 1, 1994 meeting.  

Under 38 C.F.R. § 21.282 (b)(2)(iii), a veteran shall not be 
inducted into a vocational rehabilitation program 
retroactively if a period of extended evaluation is 
authorized to determine the reasonable feasibility of a 
vocational goal.  In this case, the veteran was in extended 
evaluation at the time his claim was granted on December 1, 
1994.  As such, there is no legal basis to award the benefits 
sought pursuant to Chapter 15, and an effective date prior to 
December 1, 1994 is not warranted.  Where the law and not the 
evidence is dispositive, the appeal must be terminated or 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the claim must be denied.  


III.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The regulations 
implementing the VCAA were published on August 29, 2001.  
They apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

However, the Veterans Claims Assistance Act of 2000 does not 
require that assistance be provided to a claimant where there 
is "no reasonable possibility...that such assistance would 
aid in substantiating the claim."  See 38 U.S.C.A. 
§5103A(a)(2) and 38 C.F.R. § 3.159(d).  The subject of this 
appeal is vocational rehabilitation benefits governed by 
Chapter 15 of Title 38 of the United States Code.  This 
Chapter has its own notice provisions, and it does not appear 
that the notice and duty to assist provisions of the VCAA are 
relevant to this issue.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  The Board further points out that there is 
no dispute as to the underlying facts of this case, and that 
it has denied the claim as a matter of law.  Therefore, in 
cases such as this, where a claim is denied as a matter of 
law, the VCAA is inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).  


ORDER

A retroactive induction date prior to December 1, 1994 for 
Vocational Rehabilitation Training benefits under Chapter 15 
is denied.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



